           Case 6:20-cv-00570-SB   Document 235   Filed 05/21/21   Page 1 of 2




Juan C. Chavez, OSB No. 136428
Brittney Plesser, OSB No. 154030
Franz Bruggemeier, OSB No. 163533
Alex Meggitt, OSB No. 174131
OREGON JUSTICE RESOURCE CENTER
P.O. Box 5248
Portland, OR 97208
Tel: (503) 944-2270
Fax: (971) 275-1839

David F. Sugerman, OSB No. 862984
Nadia Dahab, OSB No. 125630
SUGERMAN LAW OFFICE
707 SW Washington St. Ste. 600
Portland, OR 97205
Tel: (503) 228-6474
Fax: (503) 228-2556

Attorneys for Plaintiffs


                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                 EUGENE DIVISION


PAUL MANEY; GARY CLIFT; GEORGE              Case No. 6:20-cv-00570-SB
NULPH; THERON HALL; DAVID HART;
MICAH RHODES; SHERYL LYNN SUBLET;
individually, on behalf of a class of other
similarly situated,                         PLAINTIFFS’ MOTION TO WITHDRAW
                                            DECLARATION IN SUPPORT OF CLASS
Plaintiffs,                                 CERTIFICATION

      v.

STATE OF OREGON; KATE BROWN,
COLETTE PETERS; HEIDI STEWARD;
MIKE GOWER; MARK NOOTH; ROB
PERSSON; KEN JESKE; and PATRICK
ALLEN,

Defendants.
         Case 6:20-cv-00570-SB          Document 235        Filed 05/21/21      Page 2 of 2




                             LOCAL RULE 7-1 CERTIFICATION

       Counsel for Plaintiffs certify that they conferred with counsel for Defendants on the

issues raised in this motion. Defendants do not oppose the motion.

                                             MOTION

       Plaintiffs respectfully request leave to withdraw and have the Court strike docket number

218, the Declaration of Jason Beaver in Support of Motion to Certify Damages and Wrongful

Death Classes. Counsel recently became aware that there is an error contained in the declaration.

Plaintiffs do not intend to rely on the declaration to support their motion for class certification.

       DATED this 21st day of May, 2021.

                                                      Respectfully submitted,

                                                      Juan C. Chavez, OSB No. 136428
                                                      Brittney Plesser, OSB No. 154030
                                                      Franz Bruggemeier, OSB No. 163533
                                                      Alex Meggitt, OSB No. 174131
                                                      OREGON JUSTICE RESOURCE CENTER
                                                      P.O. Box 5248
                                                      Portland, OR 97208
                                                      Telephone: 503-944-2270
                                                      Facsimile: 971-275-1839

                                                      /s/ Nadia H. Dahab
                                                      David F. Sugerman, OSB No. 862984
                                                      Nadia Dahab, OSB No. 125630
                                                      SUGERMAN LAW OFFICE
                                                      707 SW Washington St Ste 600
                                                      Portland, OR 97205
                                                      Telephone: 503-228-6474
                                                      Facsimile: 503-228-2556




1 – PLAINTIFFS’ MOTION TO WITHDRAW DECLARATION IN SUPPORT OF CLASS
CERTIFICATION
